Motion by the appellant to amend a notice of appeal from a judgment of the Supreme Court, Kings County, rendered April 29, 1993, under Indictment No. 3536/92, and a decision and or*799der on motion of this Court, dated May 26, 1994, assigning counsel, to reflect that the appellant also appeals from a judgment of the same court, also rendered April 29, 1993, under Indictment No. 8360/92.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
Ordered that the motion is denied as academic. Mangano, P. J., Rosenblatt, Copertino, Hart and Florio, JJ., concur.